Case 6:20-cv-00176-JCB Document 1-2 Filed 04/03/20 Page 1 of 3 PageID #: 54



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

                                                      )
R.J. REYNOLDS TOBACCO COMPANY;                        )
SANTA FE NATURAL TOBACCO                              )
COMPANY, INC.; ITG BRANDS, LLC;                       )
LIGGETT GROUP LLC; NEOCOM, INC.;                      )
RANGILA ENTERPRISES INC.; RANGILA                     )
LLC; SAHIL ISMAIL, INC.; and IS LIKE                  )
YOU INC.;                                             )
                                                      )
                Plaintiffs,                           )
                                                      )
v.                                                    )
                                                      )
UNITED STATES FOOD AND DRUG                           )             CIVIL ACTION NO. __
ADMINISTRATION;                                       )
                                                      )
UNITED STATES DEPARTMENT OF                           )
HEALTH AND HUMAN SERVICES;                            )
                                                      )
STEPHEN M. HAHN,                                      )
in his official capacity as Commissioner of the       )
United States Food and Drug Administration;           )
and                                                   )
                                                      )
ALEX M. AZAR II,                                      )
in his official capacity as Secretary of the United   )
States Department of Health and Human                 )
Services;                                             )
                                                      )
                Defendants.                           )


                              Plaintiffs’ Attachment to Civil Cover Sheet
 Case 6:20-cv-00176-JCB Document 1-2 Filed 04/03/20 Page 2 of 3 PageID #: 55



Attorneys for Plaintiffs R.J. Reynolds Tobacco Company, Santa Fe Natural Tobacco
Company, Inc.; Neocom, Inc., Rangila Enterprises Inc., Rangila LLC, Sahil Ismail, Inc., and
Is Like You Inc.:

      Autumn Hamit Patterson
      JONES DAY
      2727 North Harwood Street, Suite 500
      Dallas, TX 75201-1515
      Telephone: (214) 220-3939
      Facsimile: (214) 969-5100
      ahpatterson@jonesday.com

      Ryan J. Watson*
             Lead Attorney
      Christian G. Vergonis*
      Alex Potapov*
      JONES DAY
      51 Louisiana Ave., N.W.
      Washington, D.C. 20001
      Telephone: (202) 879-3939
      Facsimile: (202) 626-1700
      rwatson@jonesday.com
      cvergonis@jonesday.com
      apotapov@jonesday.com

      * applications for admission pro hac vice forthcoming

Attorneys for Plaintiff ITG Brands, LLC:

      Philip J. Perry (D.C. Bar No. 148696)*
      Richard P. Bress (D.C. Bar No. 457504)*
      Monica C. Groat (D.C. Bar No. 1002696)*
      Nicholas L. Schlossman (D.C. Bar No. 1029362)*
      LATHAM & WATKINS LLP
      555 Eleventh Street NW
      Suite 1000
      Washington, DC 20004
      Tel: (202) 637-2200
      Fax: (202) 637-2201
      philip.perry@lw.com
      rick.bress@lw.com
      monica.groat@lw.com
      nicholas.schlossman@lw.com

      * applications for admission pro hac vice forthcoming




                                                -2-
 Case 6:20-cv-00176-JCB Document 1-2 Filed 04/03/20 Page 3 of 3 PageID #: 56



Attorneys for Plaintiff Liggett Group LLC:

       Meaghan VerGow*
       D.C. Bar No. 977165
       Scott Harman-Heath*
       D.C. Bar No. 1671180
       O’Melveny & Myers LLP
       1625 Eye Street, N.W.
       Washington, D.C. 20006
       Telephone.: 202-383-5504
       Facsimile: 202-383-5414
       mvergow@omm.com
       sharman@omm.com

       * applications for admission pro hac vice forthcoming


Defendants:

       United States Food and Drug Administration;
       United States Department of Health and Human Services;
       Stephen M. Hahn, in his official capacity as Commissioner of the United States Food and
       Drug Administration; and
       Alex M. Azar II, in his official capacity as United States Secretary of Health and Human
       Services.




                                                 -3-
